Filed with the Securities and Exchange Commission on May 16, 2012 File No. 002-96461 File No. 811-04257 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 || Pre-Effective Amendment || Post-Effective Amendment No. 54 | X | and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 || Amendment No. 58 | X | DWS Variable Series I (Exact Name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY10154 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code:(617) 295-1000 Caroline Pearson Deutsche Investment Management Americas Inc. One Beacon Street Boston, Massachusetts02108 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): |X| Immediately upon filing pursuant to paragraph (b) || On pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || On pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(3) of Rule 485 If appropriate, check the following box: || this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the following Funds, each a series of the Registrant: · DWS Bond VIP — Class A · DWS Capital Growth VIP — Classes A and B · DWS Core Equity VIP— Classes A and B · DWS Global Small Cap Growth VIP — Classes A and B · DWS International VIP — Classes A and B SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 14th day of May 2012. DWS VARIABLE SERIES I By:/s/W. Douglas Beck W. Douglas Beck* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/W. Douglas Beck W. Douglas Beck* President May 14, 2012 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer May 14, 2012 /s/John W. Ballantine John W. Ballantine* Trustee May 14, 2012 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee May 14, 2012 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee May 14, 2012 /s/Keith R. Fox Keith R. Fox* Trustee May 14, 2012 /s/Paul K. Freeman Paul K. Freeman* Chairperson and Trustee May 14, 2012 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Trustee May 14, 2012 /s/Richard J. Herring Richard J. Herring* Trustee May 14, 2012 /s/William McClayton William McClayton* Trustee May 14, 2012 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee May 14, 2012 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee May 14, 2012 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee May 14, 2012 /s/Robert H. Wadsworth Robert H. Wadsworth* Trustee May 14, 2012 *By:/s/Caroline Pearson Caroline Pearson ** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney incorporated herein by reference to Post-Effective Amendment No. 52 to the Registration Statement, as filed on February 15, 2012; and as filed on April 28, 2008 in Post-Effective Amendment No. 43 to the Registration Statement. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
